ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule l:20-15(k), a recommendation in DRB 16-240, that KEITH O. MOSES, formerly of JERSEY CITY, who was admitted to the bar of this State in 1990, and who has been suspended from the practice of law since February 7, 2014, be suspended from practice and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District VI Fee Arbitration Committee in District Docket No. VI-2014-0022F;
And respondent having sought to be heard on the recommendation of the Disciplinary Review Board and having been ordered to show cause why he should not be temporarily suspended from practice and compelled to pay the sanction to the Disciplinary Oversight Committee or why the Court should not take such other action as it deems appropriate;
And good cause appearing;
It is ORDERED that the Court’s stay of the temporary suspension ordered on August 2, 2016, is hereby vacated; and it is further
It is ORDERED that KEITH O. MOSES be temporarily suspended from the practice of law, effective August 7, 2017, and until respondent complies with the determination of the District VI Fee Arbitration Committee in District Docket No. VI-20140022F and pays a sanction of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; provided, however, this Order shall be vacated automatically if the Disciplinary Review Board reports to the Court that prior to the effective *236date of the suspension, respondent has satisfied all obligations under this Order; and it is further
ORDERED that respondent remain suspended from the practice of law pursuant to the Orders of the Court filed January 8, 2014, May 19, 2016, and February 10, 2017, and until the further Order of the Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.